Citation Nr: 1002416	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-28 757	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
disabling for hepatitis C.


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  Jurisdiction over the Veteran's case 
subsequently was transferred to the RO in San Juan, the 
Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  During the entire period on appeal, the Veteran's 
hepatitis C was not manifested by daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12-month 
period.

2.  The Veteran's symptoms of abdominal pain, malaise, and 
weight loss were considered in his separate evaluation for 
cirrhosis and therefore cannot also be taken into account to 
establish his entitlement to a higher evaluation for 
hepatitis C.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent disabling for hepatitis C have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.14, 4.112, 4.114, Diagnostic Code 7354 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
VA to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Prior to the initial AOJ decision in this matter, the Veteran 
was notified by letter dated in March 2005 of the evidence 
required to establish service connection, the evidence not of 
record necessary to substantiate his claim for service 
connection, and the Veteran's and VA's respective duties for 
obtaining evidence.  Thereafter, the Veteran was granted 
service connection and assigned an initial disability rating 
and effective date.  As his claim was more than substantiated 
in that it was proven, the purpose that the notice is 
intended to serve has been fulfilled and no additional notice 
is required.  Dingess, 19 Vet. App. at 490-91.  Further, any 
defect in the notice that was provided is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Board therefore 
finds that VA's duty to notify has been satisfied.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
outpatient treatment records, and private treatment records 
from Dr. W.M.P.  The Veteran was afforded VA examinations in 
August 2005 and April 2008.

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, the Board finds that all 
necessary development has been accomplished, and no further 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Initial Evaluation

The Veteran seeks a higher initial disability evaluation for 
hepatitis C.  The RO granted service connection for hepatitis 
C in a November 2005 rating decision.  At that time, a 20 
percent disability rating was assigned effective March 3, 
2005.  The Veteran perfected an appeal of this decision.  He 
contends that his hepatitis C is more severe than 
contemplated by a 20 percent disability rating.

Disability evaluations are based upon VA's Schedule for 
Rating Disabilities as set forth in 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific percentage ratings for the 
disabilities.  The percentage ratings represent as far as 
practicably can be determined the average impairment in 
earning capacity due to a service-connected disability.  38 
U.S.C.A. § 1155.  The evaluation assigned is determined by 
comparing the extent to which a Veteran's service-connected 
disability impairs his ability to function under the ordinary 
conditions of daily life, as demonstrated by the Veteran's 
symptomatology, with a schedule of ratings.  Id.; 38 C.F.R. 
§ 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Examination reports must be interpreted, 
and if necessary reconciled, into a consistent picture so 
that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  However, any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

When an appeal arises from the initially assigned rating, as 
is the case here, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Pyramiding, the evaluation of the same disability or the same 
manifestation of a disability under different diagnostic 
codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, 
however, for a Veteran to have separate and distinct 
manifestations attributable to the same injury, which would 
permit a rating under several diagnostic codes.  The critical 
element permitting the assignment of multiple ratings under 
several diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994). 

The Secretary shall give the benefit of the doubt to the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran's service-connected hepatitis C is currently 
rated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7354.  
Pursuant to this regulation, a 20 percent rating is assigned 
for daily fatigue, malaise, and anorexia (without weight loss 
or hepatomegaly) requiring dietary restriction or continuous 
medication or for incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7354.

A 40 percent is assigned for daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or for 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  Id.

A 60 percent rating is assigned for daily fatigue, malaise, 
and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly or for 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  Id.

The highest rating of 100 percent evaluation is assigned for 
near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain).  Id.

"Minor weight loss" means a weight loss of 10 to 20 percent 
of the individual's baseline weight, sustained for three 
months or longer.  38 C.F.R. § 4.112.  "Substantial weight 
loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  Id.  "Baseline weight" is the average weight for 
the 2 year period preceding onset of the disease.  Id.

"Incapacitating episode" is defined as a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 
7354, Note 2.

A letter from Dr. W.M.P. dated in February 2005 indicated 
that at that time, the Veteran took Pegylated Interferon for 
the management and treatment of his hepatitis C.

In August 2005, the Veteran was afforded a Compensation and 
Pension (C&P) examination with respect to this condition.  
The Veteran noted that he had been diagnosed with hepatitis C 
in 1991.  He reported easy fatigue, gastrointestinal 
disturbances, aches and pains in his joints, nausea and 
vomiting, and loss of appetite but denied jaundice.  The 
Veteran indicated that his current treatment regime included 
Interferon injections twice per week and Ribavirin twice a 
day.  Upon examination, the Veteran weighed 186 pounds.  
There was no palmar erythema or spider nevi.  No ascites was 
found, and there was no sign of varices, hemorrhages, portal 
hypertension, jaundice, or liver failure.  There also was no 
sign of cirrhosis, though the examiner noted that cirrhosis 
was a diagnosis by biopsy.  Blood work was positive for 
hepatitis C.  The examiner diagnosed with Veteran with 
hepatitis C with symptoms of nausea and vomiting.

The Veteran received a psychiatric treatment evaluation from 
VA in January 2008.  He reported good mood, sleep, appetite, 
concentration, and motivation.  He further reported that his 
energy is up and down, but that he otherwise feels well.  
Upon examination, the Veteran was found to be a good 
candidate for hepatitis C treatment.  He subsequently 
underwent a liver biopsy in March 2008, which revealed 
cirrhosis.  Clinical symptoms and radiological evidence of 
cholelithiasis also were found, and the Veteran's VA treating 
physicians recommended in an April 2008 treatment note that 
he undergo an elective cholecystecomy prior to commencing 
hepatitis C treatment.

In April 2008, the Veteran was afforded a VA C&P liver, gall 
bladder, and pancreas examination.  The Veteran indicated 
that he had been treated with alpha interferon therapy for 
hepatitis C in the past, and that he soon would start 
combination therapy.  He complained of malaise and pain in 
his upper abdomen, particularly in the right upper quadrant.  
He indicated that the pain is sharp and reported that while 
it is constant, it gets worse two to three hours after meals.  
He denied weakness, anorexia, abdominal distension, jaundice, 
and other symptoms.  The Veteran noted over 7 episodes of 
colic or other abdominal pain, distention, nausea, or 
vomiting within the past 12-month period, with each episode 
lasting one day.  However, he reported no incapacitating 
episodes during the past 12-month period.  Upon examination, 
the Veteran weighed 197 pounds.  No weight change was noted, 
and there was evidence of malnutrition.  There also was no 
evidence of ascites or portal hypertension.  The Veteran's 
liver was normal in size and consistency but tender in the 
right upper quadrant.  A computed tomography (CT) scan of the 
Veteran's abdomen and pelvis revealed, in pertinent part, no 
focal liver lesions.  The examiner diagnosed the Veteran with 
cirrhosis and opined that this condition was caused by his 
hepatitis C.  He indicated that this condition had mild 
effects on the Veteran's ability to do chores, go shopping, 
exercise, travel, or engage in recreational activities, a 
moderate effect on his ability to play sports, and 
significant effects on his occupational activities, causing 
decreased concentration and pain.  He could not determine 
whether the Veteran's right upper quadrant pain was due to 
hepatitis, gallstones also found upon examination, or some 
combination thereof.

Subsequent VA treatment notes indicate that the Veteran 
underwent a cholecystectomy in August 2008.  He tolerated the 
procedure well and began hepatitis C treatment.  The Veteran 
weighed 169 pounds in December 2008 and 206 pounds in March 
2009.  In April 2009, the Veteran stopped combination therapy 
after 14 weeks because he was a non-responder.

In light of the evidence of record, the Board finds that the 
Veteran's hepatitis C does not warrant an evaluation in 
excess of 20 percent disabling for any period on appeal.  
Although the Veteran reported malaise, fatiguing easily, and 
that his energy is up and down, there is no indication that 
he experiences these symptoms daily.  There also is no 
indication that these symptoms are accompanied by 
hepatomegaly and minor weight loss.  Rather, the Veteran's 
liver size was normal at his April 2008 VA C&P examination, 
and no evidence of weight change or malnutrition was found.  
The Board acknowledges that subsequently, the Veteran lost 
weight.  However, his weight of 169 pounds as of December 
2008 was not sustained for a period of three months or 
longer.  Indeed, the Veteran weighed 206 pounds as of March 
2009, slightly heavier than his weight in April 2008.

Further, there is no evidence that the Veteran has suffered 
incapacitating episodes necessitating bed rest and treatment 
by a physician and having a total duration of at least four 
weeks, but less than six weeks, during any 12-month period on 
appeal.  As indicated above, the Veteran has reported fatigue 
and malaise.  He also has complained of gastrointestinal 
disturbances, nausea, vomiting, and pain in the right upper 
quadrant of his abdomen.  However, he indicated during his VA 
C&P examination in April 2008 that while these symptoms 
occurred greater than 7 times during the 12-month period 
prior to the examination, each episode lasted for only one 
day.  The Veteran did not note any incapacitating episodes as 
a result of these symptoms during the 12-month period prior 
to the examination.

Even if the Veteran's symptoms of abdominal pain, malaise, 
and minor weight loss were manifested to a degree sufficient 
to support an evaluation in excess of 20 percent disabling 
for hepatitis C, the Veteran still would not be entitled to a 
higher evaluation.  The Veteran was diagnosed with cirrhosis 
of the liver secondary to hepatitis C in 2008.  Sequelae, 
such as cirrhosis or malignancy of the liver, are to be 
evaluated under an appropriate Diagnostic Code, but the same 
signs and symptoms should not be used as the basis for 
evaluations under both Diagnostic Code 7354 and a Diagnostic 
Code for sequelae.  38 C.F.R. § 4.114, Diagnostic Code 7354, 
Note 1.  Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7312, 
the Veteran received a separate evaluation of 30 percent 
disabling for cirrhosis in a July 2008 RO rating decision.  
Such a rating is warranted under this regulation when there 
is evidence of portal hypertension and splenomegaly, with 
weakness, anorexia, abdominal pain, malaise, and at least 
minor weight loss.  38 C.F.R. § 4.114, Diagnostic Code 7312.  
As each of these symptoms have been taken into account in 
arriving at the Veteran's 30 percent rating for cirrhosis, 
they cannot be used to form the basis for an evaluation 
higher than 20 percent disabling for hepatitis C.

Consideration has been given regarding whether a staged 
rating is appropriate.  As the Board finds that the Veteran's 
hepatitis C continuously has been 20 percent disabling, 
staged ratings are not warranted in the present case.  As the 
preponderance of the evidence is against the claim for an 
evaluation greater than 20 percent for any portion of the 
period on appeal, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The above determination denying an initial evaluation in 
excess of 20 percent disabling for the Veteran's hepatitis C 
is based on application of pertinent provisions of the VA's 
Schedule for Rating Disabilities.  The Board notes that there 
is no indication that the Veteran's condition reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a compensable evaluation on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b).  The Veteran 
has not identified any compelling exceptional or unusual 
disability factors.  The evidence of record also does not 
suggest any such factors.

In this regard, the Board acknowledges that there is a 
showing that the Veteran's health interferes with his 
employment.  The record indicates that the Veteran was an 
auto sales manager from June 2006 to September 2007.  His 
employer indicated that it could not employ the Veteran after 
this period because the position became too mentally and 
physically demanding for him.  The employer also noted that 
during the 12-month period preceding the Veteran's 
termination, he missed 36 days of work.  During his April 
2008 VA C&P examination, the Veteran reported that he was 
employed full-time.  He indicated that he had missed 
approximately four weeks of work during the last 12-month 
period because of medical appointments.  The examiner noted 
significant effects on the Veteran's occupational activities 
as a result of his cirrhosis of the liver secondary to 
hepatitis C.

A review of the Veteran's claims file reveals that in 
addition to hepatitis C, the Veteran is service connected for 
cirrhosis of the liver and chronic cholecystitis associated 
with hepatitis C, major depressive disorder associated with 
hepatitis C, and right elbow trauma.  The Board notes that 
neither the VA examiner nor the Veteran's employer attributed 
the Veteran's industrial impairment specifically to his 
hepatitis C.  Indeed, the VA examiner identified cirrhosis as 
causing significant effects on the Veteran's employment.  
While indicating that the Veteran could no longer handle the 
mental and physical rigors of his position as sales manager, 
the Veteran's employer did not specify which disability or 
disabilities resulted in his difficulties on the job.

Even if the Veteran's industrial impairment could be 
determined conclusively to result from his hepatitis C, the 
Board finds that the Schedule for Rating Disabilities 
contemplates the effects on employment caused by this 
condition.  The manifestations of hepatitis C are addressed 
by the regular schedular rating criteria as discussed above.  
Indeed, the Veteran has not presented any evidence indicating 
that his condition is so unique as to render impractical the 
application of the regular schedular criteria.  The evidence 
of record also does not reveal that the Veteran's hepatitis C 
requires frequent periods of hospitalization.  In the absence 
of evidence of any exceptional or unusual disability factors, 
the criteria for submission for assignment of an 
extraschedular rating are not met.  Remanding this claim to 
the RO for referral to and assignment of an extraschedular 
rating by the Under Secretary for Benefits or Director of the 
Compensation and Pension Service thus is not warranted.  See 
Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In addition, the Board notes that if the Veteran or the 
record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an initial or 
increased rating is sought, then a total disability rating 
based on individual unemployability (TDIU) as a result of 
that disability must be considered as part of the claim.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an April 2009 
RO rating decision, the Veteran was granted TDIU effective 
February 26, 2008.  He has not contended that he was 
unemployable due to his hepatitis C during any period on 
appeal prior to this date.  There also is no such indication 
from the record.  In fact, during his August 2005 VA C&P 
examination, the Veteran indicated that he was employed 
selling cars.  A car dealership at which he worked provided 
employment dates from June 2006 to September 2007.  The 
Veteran himself indicated in his April 2008 VA C&P 
examination that he was still employed full-time as a sales 
manager in the field of auto sales.  As the Veteran 
maintained constant employment during the period on appeal, 
consideration of TDIU prior to February 26, 2008, as a 
component to the Veteran's claim of entitlement to an initial 
evaluation in excess of 20 percent disabling for hepatitis C 
is not warranted.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial evaluation in excess of 20 percent 
disabling for hepatitis C is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


